UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7196


LAYTON SHARMALE CUNNINGHAM,

                  Petitioner - Appellant,

             v.

ROY A. COOPER, III, Attorney General of the State of North
Carolina; JAMES HARDY, Administrator, Nash Correctional
Institution, Nashville, North Carolina,

                  Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:07-cv-00295-JAB-PTS)


Submitted:    December 5, 2008              Decided:   December 31, 2008


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ann Bach Petersen, James R. Glover, GLOVER & PETERSEN, PA,
Chapel Hill, North Carolina, for Appellant.      Clarence Joe
DelForge, III, Mary Carla Hollis, Assistant Attorneys General,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Layton     Sharmale          Cunningham        seeks       to    appeal         the

district      court’s     order       accepting       the    recommendation            of    the

magistrate judge and denying relief on his 28 U.S.C. § 2254

(2000) petition.          The order is not appealable unless a circuit

justice    or    judge    issues       a    certificate      of    appealability.                28

U.S.C. § 2253(c)(1) (2000).                 A certificate of appealability will

not   issue     absent    “a    substantial          showing      of    the    denial       of    a

constitutional         right.”         28    U.S.C.       § 2253(c)(2)         (2000).           A

prisoner        satisfies       this        standard        by    demonstrating             that

reasonable       jurists       would       find    that     any    assessment          of     the

constitutional         claims    by    the    district       court      is    debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                 We have

independently reviewed the record and conclude that Cunningham

has not made the requisite showing.                         Accordingly, we deny a

certificate       of    appealability          and     dismiss         the    appeal.            We

dispense      with     oral     argument          because    the       facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED

                                              2